t c memo united_states tax_court billy l and renetta j evans petitioners v commissioner of internal revenue respondent docket no filed date ps granted two facade easements to a qualified conservation organization and claimed a dollar_figure charitable_contribution_deduction on their federal_income_tax return r determined a deficiency in part on the basis that ps overstated the amount of their charitable_contribution_deduction and r subsequently asserted an accuracy-related_penalty under sec_6662 i r c held ps are liable for the deficiency held further ps are not liable for that portion of the accuracy-related_penalty under sec_6662 i r c that relates to the disallowed charitable_contribution_deduction billy l evans for petitioners jeffrey s luechtefeld and robert dillard for respondent memorandum findings_of_fact and opinion wherry judge in petitioners granted facade easements with respect to two properties in the capitol hill historic_district of washington d c they claimed a dollar_figure charitable_contribution_deduction on their federal_income_tax return for doing so respondent disallowed the deduction and determined a federal_income_tax deficiency of dollar_figure for this case is before the court on a petition for redetermination of that deficiency in addition respondent affirmatively asserted in his date answer that petitioners are also liable for an dollar_figure accuracy-related_penalty pursuant to sec_6662 for the issues for decision are whether petitioners are liable for the federal_income_tax deficiency and the accuracy-related_penalty 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure 2on their federal_income_tax return petitioners also claimed a dollar_figure nonpassive loss related to a broadcasting company that they partially own respondent determined that the loss was actually attributable to a passive_activity and treated it as a passive_activity_loss petitioners concede that they did not materially participate in the broadcasting company in continued findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time the petition was filed petitioner billy evans resided in florida and petitioner renetta evans resided in california the parties have stipulated that the appropriate venue for any review of our decision in this matter will be the u s court_of_appeals for the eleventh circuit see sec_7482 54_tc_742 affd 445_f2d_985 10th cir petitioner billy evans purchased a single-family rowhouse in washington d c on date petitioners purchased another single-family rowhouse in washington d c on june continued as defined by sec_1_469-5t temporary income_tax regs fed reg date they indicated in their petition and in the stipulation of facts however that they sought to challenge the validity of the regulation despite being reminded at the end of the trial of the importance of briefing the purely legal validity issue petitioners make no mention of it in their brief or reply brief accordingly and without knowing the specifics of petitioners’ validity argument we deem it conceded see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility affd 832_f2d_403 7th cir 67_tc_94 n noting that petitioners alleged in their petition that their use of a particular method in computing the depreciation_deductions claimed on their returns was proper and that respondent erred in disallowing these deductions however at trial and on brief they made no argument in this regard and we deem them to have conceded this issue both properties are in the capitol hill historic_district of washington d c on date petitioner billy evans executed two conservation deed of easement documents and petitioner renetta evans executed one of the two conservation deed of easement documents these documents were intended to grant facade easements to capitol historic trust inc with respect to the two properties on their joint form_1040 u s individual_income_tax_return petitioners claimed a dollar_figure charitable_contribution_deduction attributable to the facade easements petitioners attached page of two forms noncash charitable_contributions to their return on date respondent issued a notice_of_deficiency determining inter alia that the claimed dollar_figure charitable_contribution_deduction was not allowable petitioners filed a timely petition for redetermination of the deficiency on date a trial was held on date in tampa florida the parties submitted opening briefs and reply briefs 3the two forms showed appraised fair market values of dollar_figure and dollar_figure respectively for the two facade easements for a total of dollar_figure however item gifts to charity other than by cash or check of schedule a itemized_deductions to the form_1040 showed a total of dollar_figure we surmise that the dollar_figure discrepancy arose from an error in reading the handwritten figure of dollar_figure on the second form_8283 as dollar_figure instead opinion i applicable law sec_170 allows a deduction for a qualified_conservation_contribution that a taxpayer makes during the taxable_year sec_170 f b iii h the value of a qualified_conservation_contribution is the fair_market_value of the perpetual conservation restriction at the time of the contribution sec_1_170a-14 income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs although the fair_market_value of a facade easement would ideally be based on the sale prices of comparable easements sec_1_170a-14 income_tax regs such information is seldom available because conservation easements are typically granted by deed_of_gift rather than sold 87_tc_892 a common alternative is the before-and-after approach which compares the fair_market_value of the easement-encumbered property before it is encumbered by the easement and after 87_tc_389 sec_1_170a-14 and ii income_tax regs the parties dispute whether the facade easements were qualified conservation contributions under sec_170 whether petitioners satisfied the substantiation requirement of sec_170 and what the fair market values of the facade easements were at the time of their contribution ii burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed exemptions or deductions 503_us_79 moreover the commissioner’s determination of value is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a 290_us_111 schwab v commissioner tcmemo_1994_232 under sec_7491 the burden may shift to the commissioner with respect to factual matters if the taxpayer produces credible_evidence and meets several other requirements the commissioner also bears the burden_of_proof with respect to any new_matter that is not raised in the notice_of_deficiency but that either increases the original deficiency or requires the taxpayer to present different evidence see rule a 112_tc_183 93_tc_500 see also sec_7522 petitioners argue that the burden of proving the fair market values of the facade easements shifts to respondent under sec_7491 because they presented credible_evidence of the fair market values as described below however petitioners failed to present credible_evidence of fair market values accordingly the burden_of_proof does not shift under sec_7491 petitioners also argue that respondent bears the burden_of_proof with respect to the fair market values of the facade easements because respondent failed to raise the issue in the notice_of_deficiency in the explanation of adjustments attached to the notice_of_deficiency respondent stated it is determined that you did not establish that the amount of dollar_figure was a a contribution and b paid during taxable_year although respondent could have phrased his statement more explicitly we find that the notice_of_deficiency adequately apprised petitioners that the amount of the claimed conservation contribution deduction was at issue the burden_of_proof with respect to fair market values therefore remains with petitioners iii values of the facade easements both parties have offered reports and testimony of expert witnesses to establish the amounts of petitioners’ charitable_contributions an expert’s opinions are admissible if they assist the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we determine how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert’s opinions and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner supra pincite we may also reach a determination of value based on our own examination of the evidence in the record 538_f2d_927 2d cir affg tcmemo_1974_285 petitioners called two expert witnesses sandy l lassere who prepared appraisal reports with respect to the facade easements and calvin mark lassere who reviewed the reports mrs lassere has a marketing degree from the university of washington and is a certified residential appraiser in the district of columbia and virginia she testified that she has been appraising property for almost years and that she has appraised upwards of easements mr lassere has a bachelor of science degree from purdue university is a certified general appraiser in the district of columbia and has other appraisal licenses in florida georgia new york north carolina virginia and maryland mr and mrs lassere are coowners of cml associates l l c and serve as principal and president of the firm respectively mrs lassere claimed to have used both the comparable sales_method and the before-and-after approach to value the facade easements on cross-examination she admitted to a variety of sec_1_170a-14 income_tax regs which authorizes the use of the before-and-after approach provides in relevant part that if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction a cursory review of mrs lassere’s appraisal reports reveals that her so-called before-and-after analysis consisted merely of applying a percentage discount to the respective property’s before-donation market_value to account for the grant of the facade easement we note that such a percentage discount of a property’s before-donation market_value without any analysis tying the percentage discount to the specific property involved may not constitute a before-and-after valuation under the regulations but in the light of our ultimate holding in this case we need not pursue this any further see scheidelman v commissioner tcmemo_2010_151 holding that the taxpayers failed to comply with the substantiation requirements under sec_170 and sec_1_170a-13 income_tax regs because the appraisal report used only estimates based on prior cases and displayed no independent or reliable methodology applied to the subject property as the basis for the valuation reached cf simmons v commissioner tcmemo_2009_208 holding that appraisals that included discussions of irs practice and cases continued mistakes in her prepared reports such as incorrectly describing the restrictions imposed by the easements making improper size adjustments with respect to sales of several comparable properties and committing numerous miscalculations and spelling and other typographical errors her testimony also cast doubt on the rigor and validity of her analysis for example she did not adjust sale prices for amenities or garage parking had difficulty explaining and justifying the adjustments she did make and did not review the deeds of easement encumbering comparable properties in addition mrs lassere’s testimony also implied explicitly or implicitly that she may have prepared the appraisal reports without having personally inspected the properties relied on an inspection by at the continued of this court concerning facade easements were nonetheless sufficient to satisfy the substantiation requirements of sec_170 because the appraisals also contained statistics gathered by the donee organization that the appraiser took into account in preparing the appraisals the appraisals likewise identify the method of valuation used and the basis for the valuations reached 5though her report indicates that the facade easements prohibit any extensions of improvements or erections of new or additional exterior improvements of the property on cross- examination mrs lassere acknowledged that this restriction applied only to that portion of the houses visible from the street and would not cover extensions or new improvements to the rear of the houses 6mrs lassere and mr lassere apparently personally inspected the two houses after date although their written reports had apparently been prepared by and were dated continued time the properties were actually inspected an unsupervised trainee appraiser incorrectly indicated in the reports that it was she who had performed the interior inspection and claimed in the reports that the conditions for a qualified_conservation_contribution had been satisfied though she failed to check these conditions in fact mrs lassere’s testimony revealed that despite her expressed experience she was unfamiliar with the regulatory requirements that apply to an appraisal report prepared to support a facade easement donation further she used defined terms in her reports despite being unaware of their technical tax meaning and implications during her cross-examination mrs lassere was asked by respondent’s counsel whether she was familiar with the internal revenue service’s regulations regarding a qualified_appraisal report she replied by stating i’m not very familiar with it respondent’s counsel then pressed her and the following exchange ensued if i were to tell you that one of the requirements q of a qualified_appraisal report is that it be made within a certain time period of the appraised donation would that change your answer to it being a qualified_appraisal report a q would it change my answer yes continued date a well this is a retrospective appraisal right to be a qualified_appraisal report it has q to be made within a certain time period a i understand that is this appraisal made in the appropriate time q period to be - a q a q yes it is when was it made it was made as of date when was the appraisal report made a date that is almost four years after the date of the q donation a that’s correct subsequently during mrs lassere’s cross-examination respondent’s counsel noted that your appraisal has the words ‘qualified real_property interest’ in quotation marks and asked her whether those words mean something i’m asking what your understanding of that definition is mrs lassere admitted that her use of the defined term qualified_real_property_interest in her appraisal reports does not refer to the irs it refers to the way in which i write or convey information do you know that the words qualified real q property interest is defined by the internal_revenue_code a i don’t have that definition here q are you aware that a qualified_real_property_interest is a term defined by the internal_revenue_code a i was not aware of that no so its placement in your report does not mean a q qualified_real_property_interest within the meaning of the internal_revenue_code a obviously not or i would have put the definition in the light of her admitted lack of familiarity with the requirements for a qualified_appraisal report her use of terms without an understanding of their exact meaning and the various conceptual methodological and calculation errors that she acknowledged we decline to give mrs lassere’s appraisal reports any probative weight and we find that her conclusions regarding the fair market values of the facade easement lack credibility although mr lassere testified at trial he was not asked any substantive questions by either party regarding the facade easements’ fair market values petitioners also attempt to prove the fair market values of the easements through two other appraisal reports each of which indicates that it was prepared by douglas k wood under the supervision of john r keegan the two reports bear signature dates of january and respectively indicating that both reports had been prepared before petitioners filed their income_tax return petitioners presumably relied on these reports to complete part iii of their forms and mr wood has signed part iii declaration of appraiser of each form_8283 petitioners however did not call either mr wood or mr keegan the identified authors of these reports to testify at trial accordingly these reports are inadmissible as evidence of the fair market values of the facade easements see 125_tc_1 indicating that an appraisal report would be inadmissible as evidence of fair_market_value if the author did not testify and make himself available for cross-examination droz v commissioner tcmemo_1996_81 refusing to accept an appraisal report attached to a federal_income_tax return where the author 7mr wood’s signature on both forms bears a date of of date a date before either of the two appraisal reports was signed whether or not this fact has any impact on the validity of the respective form_8283 as an appraisal_summary as defined in sec_170a-13 c income_tax regs is moot in this case because we hold the appraisal reports inadmissible for purposes of establishing the fair_market_value of the facade easements and sustain respondent’s disallowance of the entire amount of the claimed charitable_contribution_deduction further the fact that the signature date on the forms precedes those of the appraisal reports does not affect our consideration of whether to accept the latter as a qualified_appraisal as defined in sec_1_170a-13 income_tax regs as explained infra note and accompanying text the appraisal reports were attached as exhibits to the stipulation of facts for the purpose of determining whether they constituted qualified appraisals under sec_1_170a-13 income_tax regs and the parties have stipulated that petitioners obtained these reports on their respective signature dates each of which was before petitioners filed their income_tax return also respondent has acknowledged that these reports meet the timing requirement for a qualified_appraisal specified in sec_1 170a- c iv b income_tax regs was not called as a witness at trial and was therefore not available to be cross-examined about his qualifications and methodology we note that ordinarily any encumbrance on real_property howsoever slight would tend to have some negative effect on that property’s fair_market_value even a nominal encumbrance that is placed by the current owner of the property would at the very least deprive a subsequent owner of the opportunity of placing a similar encumbrance on that property however petitioners have failed to provide sufficient credible_evidence with respect to the fair market values of the facade easements to meet their burden of sustaining their claimed charitable_contribution_deduction respondent disallowed the entire amount of petitioner’s claimed deduction and the burden was on petitioners to show that this disallowance was in error see rule a the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court welch v helvering u s pincite the commissioner’s ruling has the support of a 8petitioners also point to an excerpt from an internal_revenue_service topical tax brief entitled facade easement contributions and an excerpt from an internal_revenue_service market_segment_specialization_program audit technique guide related to the rehabilitation tax_credit even assuming petitioners could rely on such documents they do not relate specifically to petitioners’ facade easements and are therefore inadequate evidence of fair_market_value presumption of correctness and the petitioner has the burden of proving it to be wrong see also 757_f2d_1208 11th cir taxpayer had the burden of proving that the valuation of donated property should have been higher than that stated in the notice_of_deficiency affg 80_tc_872 philippi v commissioner tcmemo_2003_257 taxpayer failed to carry his burden of establishing he would be entitled to disallowed deductions since his testimony was not reliable and no exhibits on which he relied supported his position with respect to his claimed deductions because petitioners have failed to meet their burden_of_proof they are not entitled to any deduction iv accuracy-related_penalty respondent asserted in his date answer that petitioners were liable for an dollar_figure accuracy-related_penalty under sec_6662dollar_figure sec_6662 imposes an accuracy- 9in the light of this finding we need not address the other issues addressed by the parties we also need not address respondent’s motion at trial to strike certain pages from mrs lassere’s appraisal reports on the grounds that she was not the author of those pages 10our discussion below relates only to so much of the dollar_figure accuracy-related_penalty as pertains to that portion of petitioners’ determined deficiency of dollar_figure that arises from the disallowance of the claimed dollar_figure charitable_contribution_deduction as discussed supra note we deem petitioners to have conceded the claimed dollar_figure nonpassive loss related to a broadcasting company that they partially own therefore the portion of the dollar_figure determined deficiency along with the continued related penalty of percent of any underpayment that is attributable to one of the causes listed in subsection b one such cause is any substantial_understatement_of_income_tax defined for individuals as an understatement with certain exceptions under sec_6662 not applicable here that exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 d a a burden_of_proof under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty generally this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 petitioners’ understatement of income_tax for their tax_year is substantial under sec_6662 because it exceeds dollar_figure and is greater than percent of the amount required to be shown on their return respondent has therefore satisfied his burden of production with respect to the sec_6662 penaltydollar_figure continued associated accuracy-related_penalty if any that is attributable to the claimed dollar_figure nonpassive loss is also deemed conceded 11the amount of the understatement under sec_6662 is to be reduced by that portion of the understatement which is continued there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide further that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs notably pursuant to sec_6664 there may be reasonable_cause and good_faith in the case of any underpayment attributable to a substantial or gross valuation over statement with respect continued attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 or any item if a the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 and b there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 for purposes of satisfying his burden of production for the sec_6662 accuracy-related_penalty the commissioner is not generally obligated to show why the penalty should be imposed on the entire amount of the understatement and why no part of the understatement should be reduced under sec_6662 see 116_tc_438 however here since respondent also bears the burden_of_proof and therefore the ultimate burden of persuasion for the sec_6662 accuracy-related_penalty it could be argued that respondent is indeed obligated to establish by a preponderance_of_the_evidence unless a higher evidentiary standard applies that no reduction is warranted under sec_6662 but we decline to pursue this point any further because we hold below that petitioners have satisfied the requirements of the reasonable_cause and good_faith exception of sec_6664 to the sec_6662 penalty to charitable_deduction_property only if the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser where the terms qualified_appraisal and qualified_appraiser have the meanings ascribed to them in sec_1_170a-13 and income_tax regs respectively see also sec_1_6664-4 income_tax regs we note that disallowance of the entire amount of petitioners’ claimed facade easement charitable_contribution_deduction results in a substantial or gross_valuation_misstatement under sec_6662 or h respectively with respect to charitable_deduction_property and consequently sec_6664 requires that petitioners have obtained a qualified_appraisal before claiming the deduction in order to be eligible for the reasonable_cause and good_faith exception to the accuracy-related_penalty under sec_6662 since respondent asserted the sec_6662 penalty in his answer and not in the notice_of_deficiency respondent bears the burden not only of production but also of proof with respect to that penalty see rule a the burden_of_proof shall be upon the petitioner except that in respect of any new_matter it shall be upon the respondent we have long recognized that when the commissioner does not determine an addition_to_tax or penalty in the notice_of_deficiency but asserts one in his answer he has introduced a ‘new matter’ on which he bears the burden_of_proof 66_tc_743 citing 50_tc_478 28_tc_54 24_tc_179 and 58_tc_895 affd in part and revd in part on other grounds 571_f2d_174 3d cir see also gagliardi v commissioner tcmemo_2008_10 bhattacharyya v commissioner tcmemo_2007_19 affd 357_fedappx_934 9th cir lenihan v commissioner tcmemo_2006_259 affd 296_fedappx_160 2d cir snyder v commissioner tcmemo_2006_92 paleveda v commissioner tcmemo_1997_416 affd without published opinion 178_f3d_1303 11th cir examining the record before us and for the reasons discussed below we conclude that petitioners have made a sufficient showing of reasonable_cause and good_faith that respondent has failed to rebut therefore the exception under sec_6664 applies and petitioners are not liable for the sec_6662 accuracy-related_penalty see sec_1_6664-4 income_tax regs b sec_6664 qualified_appraisal requirement we begin with the requirement under sec_6664 of a qualified_appraisal made by a qualified_appraiser as defined by sec_1_170a-13 and income_tax regs respectively this requirement applies to petitioners since our disallowance of the entire amount of their claimed facade easement charitable_contribution_deduction results in a substantial or gross_valuation_misstatement under sec_6662 or h respectively with respect to charitable_deduction_property consequently under sec_6664 petitioners may not claim the reasonable_cause exception of sec_6664 to an accuracy- related penalty under sec_6662 unless the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser sec_6664 mrs lassere’s appraisal reports that were signed date could not have been received by the donor before the due_date of the return on which a deduction is first claimed and therefore pursuant to sec_1 170a- c iv b income_tax regs cannot constitute a qualified_appraisal as we have noted above in addition to mrs lassere’s appraisal reports petitioners also attempted to prove the fair market values of the easements through two written appraisal reports each prepared by mr wood under the supervision of mr keegan and as we concluded above petitioners’ failure to call either of the two signatories of these reports to testify at trial precludes us from considering these reports as evidence of the fair market values of the facade easements we arrived at this conclusion because petitioners bear the burden_of_proof for their claimed deductions and therefore for establishing the fair market values of the facade easements by a preponderance_of_the_evidence petitioners’ failure to call the two signatories of these reports to testify at trial prevented them from meeting this evidentiary standard and satisfying their burden_of_proof however we do not believe that the lack of trial testimony by messrs wood and keegan prevents us from determining whether their appraisal reports constitute a qualified_appraisal under sec_1_170a-13 income_tax regsdollar_figure 12a qualified_appraisal under sec_1_170a-13 income_tax regs is a necessary but not a sufficient condition for purposes of both satisfying the substantiation requirement of sec_170 and invoking the reasonable_cause and good_faith exception of sec_6664 had we found mrs lassere’s trial testimony credible and accepted her appraisal reports as conclusive evidence of petitioners’ claimed fair market values of the facade easements we would have been confronted with deciding whether to accept messrs wood and keegan’s appraisal reports as a qualified_appraisal for purposes of satisfying the substantiation requirement of sec_170 since mrs lassere’s appraisal reports which were prepared in anticipation of trial could not constitute a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs see also 126_tc_299 in the light of our finding that mrs lassere’s appraisal reports do not have any probative weight we need not and therefore do not make the decision regarding whether messrs wood and keegan’s appraisal reports would constitute a qualified_appraisal for satisfying the substantiation requirement of sec_170 we note however that such a decision could have been affected by the fact that petitioners bear the burden_of_proof for sustaining their claimed deduction further we do not believe that the absence of messrs wood and keegan’s trial testimony would have precluded us from making this decision we make this determination in this as in any other case by applying the technical requirements of sec_1_170a-13 income_tax regs to the written appraisal reports submitted to us messrs wood and keegan’s reports were attached as exhibits to the stipulation of facts for the purpose of the court determining whether the reports satisfy the requirements of a qualified_appraisal under sec_1_170a-13 and by implication and to the extent applicable under sec_1_170a-13 income_tax regs thus in making this determination we do not confront any issues of admissibility of evidence the two reports bear signature dates of january and respectively and the parties have stipulated that petitioners obtained these reports on those dates each of which was before petitioners filed their income_tax return consequently it is undisputed that the reports meet the timing requirement for a qualified_appraisal specified in sec_1_170a-13 income_tax regsdollar_figure respondent argues that the reports fail to meet the requirements of sec_1_170a-13 which 13respondent acknowledges as much in his posttrial reply brief when he states that respondent does not contend that the wood keegan reports were not timely as required by sec_1_170a-13 which in turn refers to sec_1_170a-13 income_tax regs requires that the appraisal include the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations this information is not contained in the wood keegan reports as a result respondent has no information as to whether the wood keegan reports were prepared by persons meeting the requirements to be a ‘qualified appraiser’ under sec_1_170a-13 because the wood keegan reports do not contain the qualifications of the appraisers pointing out that neither wood nor keegan testified at trial to allow the court to ascertain their qualifications respondent urges us to draw a negative inference from this omission we decline to do so at least for accepting messrs wood and keegan’s reports as a qualified_appraisal for purposes of sec_6664 we point out to respondent that as the party bearing the burden_of_proof and the ultimate burden of persuasion for the sec_6662 accuracy-related_penalty respondent was free to call either or both mr wood and mr keegan as witnesses and question them on the adequacy of their respective qualifications since respondent chose not to do so we cannot grant him the benefit of the doubt on this issue we also disagree with respondent’s argument that the mere statement of licensure is not a recitation of the appraisers’ qualifications we take judicial_notice of the regulations governing education and experience requirements in order to be licensed as a residential real_estate appraiser in the district of columbia promulgated by the department of consumer and regulatory affairs of the district of columbia pursuant to authority under d c code sec a lexisnexis and mayor’s order dated may dollar_figure their 14a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the notice is requested by the parties see fed r evid c f see also 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general the court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b information posted on the official web site of a government agency may be appropriate for judicial_notice see eg 266_fedappx_392 6th cir holding that the court is permitted to take judicial_notice sua sponte and at the appeals stage of information on the inmate locator which enables the public to track the location of federal inmates and is maintained by the federal bureau of prisons and is accessed through the agency’s web site to discover that appellant has been released since the filing of his appeal and conclude that there remains no actual injury which the court could redress with a favorable decision and thus dismiss the appeal as moot 330_f3d_919 7th cir holding that district_court erred when it refused to take judicial_notice of information on official web site of a federal_agency that maintained medical records on retired military personnel that fact was appropriate for judicial_notice because it is not subject_to reasonable dispute 609_fsupp2d_895 ndollar_figure d ariz plaintiffs place a great deal of credence in federal agency’s website but they did not request that the court take judicial_notice of that website in the exercise of its discretion however as fed r evid c allows the court will take judicial_notice of that website federal courts have under the authority of fed r evid c taken sua sponte judicial_notice of adjudicative facts by continued reports recite both wood’s and keegan’s state license number and the expiration dates thus respondent was put on notice that at the very least mr wood and mr keegan had each satisfied the applicable prelicensure education and experience requirements before being licensed as a residential real_estate appraiser in the district of columbiadollar_figure continued accessing information not just on federal governmental agency web sites but also on the web sites of bar associations and that of at least one private sector organization the financial_accounting standards board fasb which describes itself as the designated organization in the private sector for establishing standards of financial_accounting that govern the preparation of financial reports by nongovernmental entities see jeffrey m goldberg associates ltd v holstein bankr ndollar_figure bankr n d ill the court took sua sponte judicial_notice of the fact that debtor was admitted to practice law in illinois in by looking up his record on the attorney registration and disciplinary commission an administrative agency of the supreme court of illinois affd per opinion and order n d ill date 257_frd_534 ndollar_figure n d cal surprisingly neither side offered the fasb concepts at issue for judicial_notice but because the concepts are publicly available from the fasb’s website this order nevertheless takes judicial_notice of fasb statement of financial_accounting concept no pursuant to fre 15the regulations of the department of consumer and regulatory affairs of the district of columbia require applicants for the licensed residential_real_property appraiser classification the classification that each of messrs wood and keegan held as of the time they performed the appraisal to have completed one hundred fifty classroom hours in subjects related to real_estate appraisal and two thousand hours of appraisal experience obtained in no fewer than twelve months and though either or both messrs wood and keegan might have obtained their district of columbia license through reciprocity by virtue of being licensed or certified and in good standing under the laws of another state or u_s_territory the continued further we note that in 100_tc_32 we had under the doctrine_of substantial compliance excused the omission of the excellent qualifications of the appraiser we did this since the name title and place of employment of the appraiser appeared on the form_8283 together with the identification_number assigned to his employer by respondent and accepted the form_8283 as evidence of a qualified_appraisal for purposes of the substantiation requirement for a charitable_contribution_deduction under sec_170 we have therefore concluded that the omission of a narration of qualifications can be excused for purposes of substantiating the fair_market_value of a charitable_contribution_deduction under sec_170 it surely follows that such an omission can be excused for purposes of determining whether petitioners qualify for the sec_6664 reasonable_cause and good_faith exception to a sec_6662 accuracy-related_penalty for which respondent bears the burden_of_proof respondent also makes broad attacks against the content analysis and conclusions of messrs wood and keegan’s reports respondent faults the reports for several alleged failures to conform to the requirements of an appraisal report specified in continued district of columbia regulations extend such reciprocity only to jurisdictions with requirements that are substantially equivalent to the requirements of this chapter which include the education and experience requirements mentioned above sec_1_170a-13 income_tax regs contending amongst other things that these reports fail to provide an adequate description of the property contributed that they fail to identify the method of valuation used to determine the fair_market_value of the easements and that they fail to describe the specific basis for valuation our examination of these reports reveals that the appraisers describe in general terms the nature of the facade easement contributions underscore the preferability of valuing these easements based on comparable sales and note that data for such a derivation is extremely limited at this time the reports then undertake an analysis that resembles on its face the before-and-after approach authorized by sec_1_170a-14 income_tax regs respondent in both his opening and answering posttrial briefs argues that neither report contains any meaningful explanation for the valuation arrived at and each appears to use an 11-percent discount applied to the before-donation market_value respondent claims that this percentage discount factor is derived from amounts allowed in other litigated tax cases but is not directly associated with the properties at issue here if so then such a percentage discount of the before-donation market_value unaccompanied by a recognized methodology or specific basis for the calculated after-donation value would be too significant for us to ignore for purposes of accepting these reports as a qualified_appraisal complying with the substantiation requirements of sec_170 scheidelman v commissioner tcmemo_2010_151 however respondent’s claims attacking the reports’ methodology which he advances in his posttrial briefs do not constitute evidence see rule b we note again that respondent could have called mr wood and mr keegan as witnesses and questioned them on the methodology or specific basis of valuation that they had employed in their reports in scheidelman for example the testimony of the expert quoted in that opinion confirmed the inference drawn from the written report about the lack of adequate methodology and analysis underlying the expert’s conclusion regarding the fair_market_value of the claimed charitable_contribution_deduction alternatively or in addition to calling the appraisers respondent could have introduced other evidence to support his claims that messrs wood and keegan’s reports failed to satisfy specific provisions of sec_1_170a-13 income_tax regs respondent chose to do neither and has consequently failed to carry his burden of establishing that petitioners’ claimed charitable_contribution_deduction was not based on a qualified_appraisal made by a qualified_appraiser we therefore accept messrs wood and keegan’s reports as a qualified_appraisal and hold that petitioners have complied with sec_6664 c reasonable_cause and good_faith under sec_6664 we now turn to the requirement under sec_6664 that there was a reasonable_cause and that the taxpayers acted in good_faith in claiming the charitable_contribution deductiondollar_figure we decide whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all of the pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 16since the disallowance of the entire amount of petitioners’ claimed facade easement charitable_contribution_deduction results in a substantial or gross_valuation_misstatement under sec_6662 or h respectively with respect to charitable_deduction_property sec_6664 imposes the additional requirement that the taxpayers have made a good_faith investigation of the value of the contributed_property as we hold below petitioners have satisfied the general reasonable_cause and good_faith requirement of sec_6664 by showing that they had reasonably and in good_faith relied on messrs wood and keegan whom they had commissioned to conduct an appraisal of the facade easements in doing so petitioners had axiomatically caused to be made on their behalf and in good_faith an investigation of the value of the contributed_property thus in petitioners’ case the good_faith investigation requirement of sec_6664 is subsumed under the general reasonable_cause and good_faith requirement of sec_6664 consequently our analysis of petitioners’ satisfaction of the requirements of sec_6664 extends to and includes the good_faith investigation requirement of sec_6664 affd on another issue 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir further reliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law sec_1_6664-4 income_tax regs petitioners claim that their reliance on messrs wood and keegan was reasonable and in good_faith and constitutes the requisite showing under sec_6664 and we agree petitioner billy evans testified credibly at trial that upon request capitol historic trust inc the donee organization furnished him with a list of appraisers and that he selected messrs wood and keegan from this list after researching their qualifications and backgrounds i picked from a list of several people and i called and talked to them directly about what they did and whether or not they did these type of appraisals from the reports that messrs wood and keegan produced it is apparent that they had access to all the relevant details regarding the properties and the contemplated facade easement contributions also petitioner billy evans’ trial testimony which we find credible and compelling demonstrated his actual good_faith reliance on these reports i relied upon what i thought to be good appraisals to claim my deductions and everything that i had read and seen at that time gave me no indication that there was any problem with these finally the reports themselves reveal that messrs wood and keegan were conversant with the regulations that authorize the comparable sales_method and the before-and-after approach for valuing charitable_contribution deductions other than arguments in his posttrial briefs that do not constitute evidence under rule b and that we discount for lacking an established evidentiary basis for this purpose respondent has provided us with no sound grounds for doubting petitioners’ showing of reasonable_cause and good_faith we hold that respondent has failed to carry his burden_of_proof for the sec_6662 accuracy-related_penalty and that petitioners are not liable for any portion of the penalty arising from the disallowed charitable_contribution_deduction v conclusion the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
